News Release For Immediate Release Contact:Jeff Laudin April 15, 2010 Phone:402-963-1158 Fax: 402-963-1198 Valmont Announces First Quarter Results Highlights: · First quarter net earnings fall 54% on a 19% decrease in sales, and acquisition related expenses. · Significant decline in Utility Support Structures Segment sales and operating income. · Engineered Support Structures Segment sales and operating income pressured by weak lighting and communication markets. · Irrigation Segment operating income increased 29% on a 5% improvement in sales. · Severe winter weather throughout the northern hemisphere impeded delivery of product to customers. · The total first quarter net earnings reduction from the proposed acquisition of Delta, plc was $3.3 million of expense. Omaha, NE - Valmont Industries, Inc. (NYSE: VMI), a leading global manufacturer of engineered support structures for infrastructure, mechanized irrigation equipment for agriculture, and a provider of coating services, reported sales for the first quarter of $367.4 million compared with $455.2 million for the same period of 2009. First quarter 2010 net earnings were $16.5 million, or $0.62 per diluted share, versus first quarter 2009 net earnings of $35.9 million, or $1.37 per diluted share. First Quarter Review: “The key driver of first quarter results was the performance of our global utility business,” said Mogens C. Bay, Valmont’s Chairman and Chief Executive Officer. “Our utility customers cut capital spending as reduced demand for electricity lowered their revenue. This led to a 38% decline in our Utility Support Structures Segment sales and a nearly 2/3 drop in operating income compared with last year’s record first quarter. -more- “Sales in the Engineered Support Structures Segment were lower as a decline in state and local tax revenues in North America pressured state budgets. As a result, we believe some states found it difficult to match federal highway funds on large roadway projects. The lack of a new multi-year U.S. highway bill further weighed on demand for lighting and traffic structures. Global sales of wireless communication structures were also weak. “Irrigation Segment sales increased primarily due to what we believe is an improvement in farmer sentiment in North America compared to last year. Coatings Segment sales declined as a result of weakness in the industrial economy. “A harsh winter and unusual amounts of snow delayed shipments and our customers’ ability to install product in the field and somewhat impacted productivity at many of our plants around the world. This combined with lower overall volumes and some associated deleverage of fixed costs led to a 46% reduction in operating income. “Expenses and fees related to the proposed acquisition of Delta, plc of approximately $3.3 million after tax were an additional burden on net earnings. In support of our proposed Delta acquisition we issued $300 million of Senior Unsecured Notes with a 10 year maturity and a 6 5/8 coupon.” First Quarter Segment Review: Utility Support Structures Segment (31% of 1st Quarter Sales) Steel and concrete structures for the global electric utility industry. Sales decreased 38.4% to $113.2 million compared with $184.0 million in 2009. The decline in sales was due to lower levels of capital spending by North American utility companies on transmission structures. International utility sales were higher, boosted by projects for developing economies. In North America, the economic recession has led to a decline in electricity demand and lower revenues for our utility customers. We believe electric utility companies have deferred some transmission projects originally planned for 2010 into later years. Further adding to delays is securing the necessary rights-of-way and permits required to traverse the longer distances of larger transmission projects. Long-term, the planning in support of the need for additional transmission structures in North America remains in place. The need to increase capacity, enable sales of electricity between utilities, and improve the reliability of the grid are the principal drivers of long term transmission investment. Operating income fell 63.7% to $14.7 million and was 13% of sales. A decline in volumes, margin compression related to competitive market conditions, and an unfavorable sales mix led to the decline in operating income. -more- Engineered Support Structures Segment (29% of 1st Quarter Sales) Structures for lighting and traffic, wireless communication and other specialty structures worldwide. First quarter sales were $107.0 million, a decrease of 21.3% from $136.0 million in 2009. In North America, lighting and traffic sales were lower due to a decline in federal and state highway spending. State budgetary shortfalls constrain the ability for states to provide matching funds for federally funded highway projects. Although the 2005 highway bill was extended on March 4, of this year until the end of 2010, the lack of a new multi-year highway bill remains an impediment. Weakness in real estate development negatively impacted commercial lighting sales. International lighting and traffic product sales declined due to global economic weakness. Global sales of wireless structures were lower due to a decrease in carrier network investment in the first quarter both in North America and China. Operating income decreased 59.4% to $2.6 million or 2.4% of segment sales. The decline in operating income largely resulted from lower volumes and associated operational de-leverage. Irrigation Segment (30% of 1st Quarter Sales) Center pivot and linear move mechanized irrigation equipment and parts for agriculture in global markets. Sales increased 5.4% to $108.6 million compared with $103.1 million in 2009. In North America, the sales increase was modest. Growers were cautious in spending as they weighed farm input costs, weather, and the outlook for farm income.
